DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The claim set and remarks filed on 11/17/2021 are acknowledged.
	Claim 20 is newly added.
	Claims 2, 4, 7, and 10 are cancelled.
	Claims 1, 3, 5, 6, 8, 9, and 11-20 are pending.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5, 6, 8, 9, and 11-20 are allowed in view of the updated search conducted, prosecution history, and the remarks filed 11/17/2021, in particular the discussion on pages 5-6 regarding the explanation clarifying that unexpected advantages both in moldability and slipperiness shown by the tablet produced in Comparative example 1 that uses a coating of only water-soluble polymer around each particle as claimed, compared to the tablet produced in Comparative example 2 that encountered tableting-obstacles wherein the water-soluble polymer was mixed with the particulate composition and not as a coating, and is sufficient to overcome the previous rejections under 35 USC 103.

Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 5, 6, 8, 9, and 11-20 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615